
	

116 HR 4405 : Women’s Business Centers Improvements Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4405
		IN THE SENATE OF THE UNITED STATES
		October 22, 2019 Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to improve the women’s business center program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Women’s Business Centers Improvements Act of 2019. 2.Amendments to Women’s Business Center ProgramSection 29 of the Small Business Act (15 U.S.C. 656) is amended to read as follows:
			
				29.Women’s Business Center Program
 (a)DefinitionsIn this section: (1)Assistant administratorThe term Assistant Administrator means the Assistant Administrator of the Office of Women’s Business Ownership established under subsection (k).
 (2)Eligible entityThe term eligible entity means— (A)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;
 (B)a State, regional, or local economic development organization, so long as the organization certifies that grant funds received under this section will not be commingled with other funds;
 (C)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), unless such institution is currently receiving a grant under section 21;
 (D)a development, credit, or finance corporation chartered by a State, so long as the corporation certifies that grant funds received under this section will not be commingled with other funds; or
 (E)any combination of entities listed in subparagraphs (A) through (D). (3)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given under section 3(n).
 (4)Women’s business centerThe term women’s business center means the location at which counseling and training on the management, operations (including manufacturing, services, and retail), access to capital, international trade, Government procurement opportunities, and any other matter that is needed to start, maintain, or expand a small business concern owned and controlled by women.
 (5)Women’s Business Center AssociationThe term Women’s Business Center Association means a membership organization formed by women’s business centers to pursue matters of common concern.
						(b)Authority
 (1)EstablishmentThere is established a Women’s Business Center Program under which the Administrator may provide a grant to any eligible entity to operate one or more women’s business centers for the benefit of small business concerns owned and controlled by women.
 (2)Use of fundsThe women’s business centers shall be designed to provide counseling and training that meets the needs of the small business concerns owned and controlled by women, especially socially or economically disadvantaged women, and shall provide—
 (A)financial assistance, including training and counseling in how to apply for and secure business credit and investment capital, preparing and presenting financial statements, and managing cash flow and other financial operations of a small business concern;
 (B)management assistance, including training and counseling in how to plan, organize, staff, direct, and control each major activity and function of a small business concern; and
 (C)marketing assistance, including training and counseling in identifying and segmenting domestic and international market opportunities, preparing and executing marketing plans, developing pricing strategies, locating contract opportunities, negotiating contracts, and utilizing varying public relations and advertising techniques.
							(3)Types of grants
 (A)Initial grantThe amount of an initial grant, which shall be for a 5-year term, provided under this subsection to an eligible entity shall be not more than $300,000 annually (as such amount is annually adjusted by the Administrator to reflect the change in inflation).
 (B)Continuation grantsThe Administrator may award a continuation grant, which shall be for a 5-year term, of not more than $300,000 annually (as such amount is annually adjusted by the Administrator to reflect the change in inflation) to an eligible entity that received an initial grant under subparagraph (A). There shall be no limitation on the number of continuation grants an eligible entity may receive under this section.
							(c)Application
 (1)Initial grants and continuation grantsTo receive an initial grant or continuation grant under this section, an eligible entity shall submit an application to the Administrator in such form, in such manner, and containing such information as the Administrator may require, including—
 (A)a certification that the eligible entity— (i)has designated an executive director or program manager, who may be compensated using grant funds awarded under this section or other sources, to manage the women’s business center for which a grant under subsection (b) is sought; and
 (ii)meets accounting and reporting requirements established by the Director of the Office of Management and Budget;
 (B)information demonstrating the experience and effectiveness of the eligible entity in— (i)providing counseling and training described under subsection (b)(2);
 (ii)providing training and services to a representative number of women who are socially or economically disadvantaged; and
 (iii)working with resource partners of the Administration and other entities; and (C)a 5-year plan that—
 (i)includes information relating to the assistance to be provided by the women’s business center in the area in which the women’s business center is located;
 (ii)describes the ability of the eligible entity to meet the needs of the market to be served by the women’s business center, including the ability to obtain the matching funds required under subsection (e); and
 (iii)describes the ability of the eligible entity to provide counseling and training described under subsection (b)(2), including to a representative number of women who are socially or economically disadvantaged.
								(2)Record retention
 (A)In generalThe Administrator shall maintain a copy of each application submitted under this subsection for not less than 5 years.
 (B)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out subparagraph (A).
							(d)Selection of eligible entities
 (1)In generalIn selecting recipients of initial grants, the Administrator shall consider— (A)the experience of the applicant in providing entrepreneurial training;
 (B)the amount of time needed for the applicant to commence operation of a women’s business center; (C)in consultation with a Women’s Business Center Association, the capacity of the applicant to meet the accreditation standards established under subsection (k)(4) in a timely manner;
 (D)the ability of the applicant to sustain operations, including the applicant’s ability to obtain sufficient non-Federal funds, for a 5-year period;
 (E)the proposed location of a women’s business center to be operated by the applicant and the location’s proximity to Veteran Business Outreach Centers and to recipients of grants under section 8(b)(1) or 21;
 (F)the population density of the area to be served by the women’s business center operated by the applicant; and
 (G)the advice and counsel of a Women’s Business Center Association to determine areas with unmet needs and the likelihood that the recipient will become accredited.
							(2)Selection criteria
 (A)RulemakingThe Administrator shall issue regulations to specify the criteria for review and selection of applicants under this subsection.
 (B)Modifications prohibited after announcementWith respect to a public announcement of any opportunity to be awarded a grant under this section made by the Administrator pursuant to subsection (l)(1), the Administrator may not modify regulations issued pursuant to subparagraph (A) with respect to such opportunity unless required to do so by an Act of Congress or an order of a Federal court.
 (C)Rule of constructionNothing in this paragraph may be construed as prohibiting the Administrator from modifying the regulations issued pursuant to subparagraph (A) (after providing an opportunity for notice and comment) as such regulations apply to an opportunity to be awarded a grant under this section that the Administrator has not yet publicly announced pursuant to subsection (l)(1).
							(e)Matching requirements
 (1)In generalSubject to paragraph (5), upon approval of an application submitted under subsection (c), the eligible entity shall agree to obtain contributions from non-Federal sources—
 (A)in the first and second year of the term of an initial grant, if applicable, 1 non-Federal dollar for each 2 Federal dollars; and
 (B)in each subsequent year of the term of an initial grant, if applicable, or for the term of a continuation grant, 1 non-Federal dollar for each Federal dollar.
 (2)Form of matching fundsNot more than one-half of non-Federal matching funds described under paragraph (1) may be in the form of in-kind contributions that are budget line items only, including office equipment and office space.
 (3)SolicitationNotwithstanding any other provision of law, an eligible entity may— (A)solicit cash and in-kind contributions from private individuals and entities to be used to operate a women’s business center; and
 (B)use amounts made available by the Administrator under this section for the cost of such solicitation and management of the contributions received.
 (4)Disbursement of fundsThe Administrator may disburse an amount not greater than 25 percent of the total amount of a grant awarded to an eligible entity before such eligible entity obtains the non-Federal matching funds described under paragraph (1).
 (5)Failure to obtain matching fundsIf an eligible entity fails to obtain the required matching funds described under paragraph (1), the eligible entity may not be eligible to receive advance disbursements pursuant to paragraph (4) during the remainder of the term, if applicable, of an initial grant awarded under this section. Before approving such eligible entity for a continuation grant under this section, the Administrator shall make a written determination, including the reasons for such determination, of whether the Administrator believes that the eligible entity will be able to obtain the requisite funding under paragraph (1) for such continuation grant.
						(6)Waiver of non-Federal share
 (A)In generalUpon request by an eligible entity, and in accordance with this paragraph, the Administrator may waive, in whole or in part, the requirement to obtain non-Federal matching funds for a grant awarded under this section for the eligible entity for a 1-year term of the grant. The Administrator may not issue such a waiver for more than a total of 2 consecutive 1-year terms.
 (B)ConsiderationsIn determining whether to issue a waiver under this paragraph, the Administrator shall consider— (i)the economic conditions affecting the eligible entity;
 (ii)the demonstrated ability of the eligible entity to raise non-Federal funds; and (iii)the performance of the eligible entity under the initial grant.
 (C)LimitationThe Administrator may not issue a waiver under this paragraph if the Administrator determines that granting the waiver would undermine the credibility of the Women’s Business Center Program.
 (7)Excess non-Federal dollarsThe amount of non-Federal dollars obtained by an eligible entity that is above the amount that is required to be obtained by the eligible entity under this subsection shall not be subject to the requirements of part 200 of title 2, Code of Federal Regulations, or any successor thereto, if such amount of non-Federal dollars—
 (A)is not used as matching funds for purposes of implementing the Women’s Business Center Program; and (B)was not obtained using funds from the Women’s Business Center Program.
 (8)CarryoverExcess non-Federal dollars described in paragraph (7) may be used to satisfy the matching funds requirement under paragraph (1) for the subsequent 1-year grant term, if applicable, except that such amounts shall be subject to the requirements of part 200 of title 2, Code of Federal Regulations, or any successor thereto.
						(f)Other requirements
 (1)Separation of fundsAn eligible entity shall— (A)operate a women’s business center under this section separately from other projects, if any, of the eligible entity; and
 (B)separately maintain and account for any grants received under this section. (2)Examination of eligible entities (A)Required site visitBefore receiving an initial grant under this section, each applicant shall have a site visit by an employee of the Administration, in order to ensure that the applicant has sufficient resources to provide the services for which the grant is being provided.
 (B)Annual reviewAn employee of the Administration shall— (i)conduct an annual programmatic and financial examination of each eligible entity, as described in subsection (g); and
 (ii)provide the results of such examination to the eligible entity. (3)Remediation of problems (A)Plan of actionIf an examination of an eligible entity conducted under paragraph (2)(B) identifies any problems, the eligible entity shall, within 45 calendar days of receiving a copy of the results of such examination, provide the Assistant Administrator with a plan of action, including specific milestones, for correcting such problems.
 (B)Plan of action review by the Assistant AdministratorThe Assistant Administrator shall review each plan of action submitted under subparagraph (A) within 30 calendar days of receiving such plan. If the Assistant Administrator determines that such plan—
 (i)will bring the eligible entity into compliance with all the terms of the grant agreement, the Assistant Administrator shall approve such plan; or
 (ii)is inadequate to remedy the problems identified in the annual examination to which the plan of action relates, the Assistant Administrator shall set forth such reasons in writing and provide such determination to the eligible entity within 15 calendar days of such determination.
 (C)Amendment to plan of actionAn eligible entity receiving a determination under subparagraph (B)(ii) shall have 30 calendar days from the receipt of the determination to amend the plan of action to satisfy the problems identified by the Assistant Administrator and resubmit such plan to the Assistant Administrator.
 (D)Amended plan review by the Assistant AdministratorWithin 15 calendar days of the receipt of an amended plan of action under subparagraph (C), the Assistant Administrator shall either approve or reject such plan and provide such approval or rejection in writing to the eligible entity.
							(E)Appeal of Assistant Administrator determination
 (i)In generalIf the Assistant Administrator rejects an amended plan under subparagraph (D), the eligible entity shall have the opportunity to appeal such decision to the Administrator, who may delegate such appeal to an appropriate officer of the Administration.
 (ii)Opportunity for explanationAny appeal described under clause (i) shall provide an opportunity for the eligible entity to provide, in writing, an explanation of why the eligible entity’s amended plan remedies the problems identified in the annual examination conducted under paragraph (2)(B).
 (iii)Notice of determinationThe Administrator shall provide to the eligible entity a determination of the appeal, in writing, not later than 15 calendar days after the eligible entity files an appeal under this subparagraph.
 (iv)Effect of failure to actIf the Administrator fails to act on an appeal made under this subparagraph within the 15-day period specified under clause (iii), the eligible entity’s amended plan of action submitted under subparagraph (C) shall be deemed to be approved.
								(4)Termination of grant
 (A)In generalThe Administrator shall terminate a grant to an eligible entity under this section if the eligible entity fails to comply with—
 (i)a plan of action approved by the Assistant Administrator under paragraph (3)(B)(i); or (ii)an amended plan of action approved by the Assistant Administrator under paragraph (3)(D) or approved on appeal under paragraph (3)(E).
 (B)Appeal of terminationAn eligible entity shall have the opportunity to challenge the termination of a grant under subparagraph (A) on the record and after an opportunity for a hearing.
 (C)Final agency actionA determination made pursuant to subparagraph (B) shall be considered final agency action for the purposes of chapter 7 of title 5, United States Code.
 (5)Consultation with majority Women’s Business Center AssociationIf a majority of women’s business centers that are operating pursuant to agreements with the Administration are members of an individual Women’s Business Center Association, the Administrator shall—
 (A)recognize the existence and activities of such Association; and (B)consult with the Association on, and negotiate with the Association in the development of documents with respect to—
 (i)announcing the annual scope of activities pursuant to this section; (ii)requesting proposals to deliver assistance as provided in this section; and
 (iii)governing the general operations and administration of women’s business centers, specifically including the development of regulations and a uniform negotiated cooperative agreement for use on an annual basis when entering into individual negotiated agreements with women’s business centers.
								(g)Program examination
 (1)In generalThe Administration shall— (A)develop and implement an annual programmatic and financial examination of each eligible entity receiving a grant under this section, under which each such eligible entity shall provide to the Administration—
 (i)an itemized cost breakdown of actual expenditures for costs incurred during the preceding year; and (ii)documentation regarding the amount of matching assistance from non-Federal sources obtained and expended by the eligible entity during the preceding year in order to meet the requirements of subsection (e) and, with respect to any in-kind contributions described in subsection (e)(2) that were used to satisfy the requirements of subsection (e), verification of the existence and valuation of those contributions; and
 (B)analyze the results of each such examination and, based on that analysis, make a determination regarding the programmatic and financial viability of each women’s business center operated by the eligible entity.
 (2)Conditions for continued fundingIn determining whether to award a continuation grant to an eligible entity, the Administrator— (A)shall consider the results of the most recent examination of the eligible entity under paragraph (1);
 (B)shall determine if— (i)the eligible entity has failed to provide, or provided inadequate, information under paragraph (1)(A); or
 (ii)the eligible entity has failed to provide any information required to be provided by the women’s business center for purposes of the management report under subsection (m)(1), or the information provided by the center is inadequate; and
 (C)shall consider the accreditation status as described in subsection (k)(4). (h)Notice and comment requiredThe Administrator may only make a change to the standards by which an eligible entity obtains or maintains grants under this section, the standards for accreditation, or any other requirement for the operation of a women’s business center if the Administrator first provides notice and the opportunity for public comment, as set forth in section 553(b) of title 5, United States Code, without regard to any exceptions provided for under such section.
					(i)Contract authority
 (1)Eligible entityAn eligible entity that receives a grant under this section may enter into a contract with a Federal department or agency to provide specific assistance to small business concerns owned and controlled by women and other underserved small business concerns, if performance of such a contract does not hinder the ability of the eligible entity to carry out the terms of a grant received under this section.
 (2)AdministratorThe authority of the Administrator to enter into contracts shall be in effect for each fiscal year only to the extent and in the amounts as are provided in advance in appropriations Acts. After the Administrator has entered into a contract, either as a grant or a cooperative agreement, with any applicant under this section, the Administrator shall not suspend, terminate, or fail to renew or extend any such contract unless the Administrator provides the applicant with written notification setting forth the reasons therefore and affords the applicant an opportunity for a hearing, appeal, or other administrative proceeding under chapter 5 of title 5, United States Code.
						(j)Privacy requirements
 (1)In generalA women’s business center may not disclose the name, address, or telephone number of any individual or small business concern receiving assistance under this section without the consent of such individual or small business concern, unless—
 (A)the Administrator orders such disclosure after the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (B)the Administrator considers such a disclosure to be necessary for the purpose of conducting a financial audit of a women’s business center, except that such a disclosure shall be limited to the information necessary for such audit.
 (2)Administration use of informationThis subsection shall not— (A)restrict Administration access to women’s business center data; or
 (B)prevent the Administration from using information about individuals who use women’s business centers to conduct surveys of such individuals.
 (3)RegulationsThe Administrator shall issue regulations to establish standards for disclosures for purposes of a financial audit described under paragraph (1)(B).
						(k)Office of Women’s Business Ownership
 (1)EstablishmentThere is established within the Administration an Office of Women’s Business Ownership, which shall be responsible for the administration of the Administration’s programs for the development of women’s business enterprises (as defined in section 408 of the Women’s Business Ownership Act of 1988). The Office of Women’s Business Ownership shall be administered by an Assistant Administrator, who shall be appointed by the Administrator.
						(2)Assistant Administrator of the Office of Women’s Business Ownership
 (A)QualificationThe position of Assistant Administrator shall be a Senior Executive Service position under section 3132(a)(2) of title 5, United States Code. The Assistant Administrator shall serve as a noncareer appointee (as defined in section 3132(a)(7) of that title).
 (B)DutiesThe Assistant Administrator shall administer the programs and services of the Office of Women’s Business Ownership and perform the following functions:
 (i)Recommend the annual administrative and program budgets of the Office and eligible entities receiving a grant under the Women’s Business Center Program.
 (ii)Review the annual budgets submitted by each eligible entity receiving a grant under the Women’s Business Center Program.
 (iii)Collaborate with other Federal departments and agencies, State and local governments, not-for-profit organizations, and for-profit organizations to maximize utilization of taxpayer dollars and reduce (or eliminate) any duplication among the programs overseen by the Office of Women’s Business Ownership and those of other entities that provide similar services to women entrepreneurs.
 (iv)Maintain a clearinghouse to provide for the dissemination and exchange of information between women’s business centers.
 (v)Serve as the vice chairperson of the Interagency Committee on Women’s Business Enterprise and as the liaison for the National Women’s Business Council.
 (3)MissionThe mission of the Office of Women’s Business Ownership shall be to assist women entrepreneurs to start, grow, and compete in global markets by providing quality support with access to capital, access to markets, job creation, growth, and counseling by—
 (A)fostering participation of women entrepreneurs in the economy by overseeing a network of women’s business centers throughout States and territories;
 (B)creating public-private partnerships to support women entrepreneurs and conduct outreach and education to small business concerns owned and controlled by women; and
 (C)working with other programs of the Administrator to— (i)ensure women are well-represented in those programs and being served by those programs; and
 (ii)identify gaps where participation by women in those programs could be increased. (4)Accreditation program (A)EstablishmentNot later than 270 days after the date of enactment of this paragraph, the Administrator shall publish standards for a program to accredit eligible entities that receive a grant under this section.
 (B)Public comment; transitionBefore publishing the standards under subparagraph (A), the Administrator— (i)shall provide a period of not less than 60 days for public comment on such standards; and
 (ii)may not terminate a grant under this section absent evidence of fraud or other criminal misconduct by the recipient.
 (C)Contracting authorityThe Administrator may provide financial support, by contract or otherwise, to a Women’s Business Center Association to provide assistance in establishing the standards required under subparagraph (A) or for carrying out an accreditation program pursuant to such standards.
							(5)Continuation grant considerations
 (A)In generalIn determining whether to award a continuation grant under this section, the Administrator shall consider the results of the annual programmatic and financial examination conducted under subsection (g) and the accreditation program.
 (B)Accreditation requirementAfter the end of the 2-year period beginning on the date of enactment of this subsection, the Administration may not award a continuation grant under this section unless the applicable eligible entity has been approved under the accreditation program conducted pursuant to this subsection, except that the Assistant Administrator for the Office of Women’s Business Ownership may waive such accreditation requirement, in the discretion of the Assistant Administrator, upon a showing that the eligible entity is making a good faith effort to obtain accreditation.
 (6)Annual conferenceEach women’s business center shall participate in annual professional development at an annual conference facilitated by a Women’s Business Center Association.
 (l)Notification requirements under the Women’s Business Center ProgramThe Administrator shall provide the following: (1)A public announcement of any opportunity to be awarded grants under this section, to include the selection criteria under subsection (d) and any applicable regulations.
 (2)To any applicant for a grant under this section that failed to obtain such a grant, an opportunity to debrief with the Administrator to review the reasons for the applicant’s failure.
 (3)To an eligible entity that receives an initial grant under this section, if a site visit or review of the eligible entity is carried out by an officer or employee of the Administration (other than the Inspector General), a copy of the site visit report or evaluation, as applicable, within 30 calendar days of the completion of such visit or evaluation.
						(m)Annual management report
 (1)In generalThe Administrator shall prepare and submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate an annual report on the effectiveness of women’s business centers operated through a grant awarded under this section.
 (2)ContentsEach report submitted under paragraph (1) shall include— (A)information concerning, with respect to each women’s business center established pursuant to a grant awarded under this section, the most recent analysis of the annual programmatic and financial examination of the applicable eligible entity, as required under subsection (g)(1)(B), and the subsequent determination made by the Administration under that subsection;
 (B)the number of persons advised and trained through the Women’s Business Center Program; (C)the total number of hours of advising and training through the Program;
 (D)the demographics of Program participants to include gender, race, and age of each such participant; (E)the number of Program participants who are veterans;
 (F)the number of new businesses started by participants in the Program; (G)to the extent practicable, the number of jobs supported, created or retained with assistance from women’s business centers;
 (H)the amount of capital secured by participants in the Program, including through loans and equity investment;
 (I)the number of participants in the Program receiving financial assistance, including the type and dollar amount, under the loan programs of the Administration;
 (J)an estimate of gross receipts, including to the extent practicable a description of any change in revenue of small business concerns assisted through the Program;
 (K)to the maximum extent practicable, increases or decreases in revenues for the assisted small business concerns;
 (L)the number of referrals made to other resources and programs of the Administration; (M)the results of satisfaction surveys of participants, including a summary of any comments received from such participants; and
 (N)any recommendations by the Administrator to improve the delivery of services by women’s business centers.
							(n)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Administration to carry out this section, to remain available until expended, $31,500,000 for each of fiscal years 2020 through 2023.
						(2)Use of amounts
 (A)In generalExcept as provided in subparagraph (B), amounts made available under this subsection for fiscal year 2020, and each fiscal year thereafter, may only be used for grant awards and may not be used for costs incurred by the Administration in connection with the management and administration of the program under this section.
 (B)ExceptionsOf the amount made available under this subsection for a fiscal year, the following amounts shall be available for costs incurred by the Administration in connection with the management and administration of the program under this section:
 (i)For the first fiscal year beginning after the date of the enactment of this subparagraph, 2.65 percent.
 (ii)For the second fiscal year beginning after the date of the enactment of this subparagraph and each fiscal year thereafter through fiscal year 2023, 2.5 percent.
 (3)Expedited acquisitionNotwithstanding any other provision of law, the Administrator may use such expedited acquisition methods as the Administrator determines to be appropriate to carry out this section, except that the Administrator shall ensure that all small business sources are provided a reasonable opportunity to submit proposals.
 (4)Accreditation and annual conferenceNot less than $500,000 of the amounts appropriated pursuant to paragraph (1) for a fiscal year shall be available for purposes of carrying out subsection (k), of which no less than $50,000 shall be available to support an annual conference described under subsection (k)(6)..
		3.Effect on existing grants
 (a)Terms and conditionsA nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, shall continue to receive the grant under the terms and conditions in effect for the grant on the day before the date of enactment of this Act, except that the nonprofit organization may not apply for a continuation of the grant under section 29(m)(5) of the Small Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of enactment of this Act.
 (b)Length of continuation grantThe Administrator of the Small Business Administration may award a grant under section 29 of the Small Business Act, as amended by this Act, to a nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, for the period—
 (1)beginning on the day after the last day of the grant agreement under such section 29(m); and (2)ending at the end of the third fiscal year beginning after the date of enactment of this Act.
 4.RegulationsNot later than 270 days after the date of the enactment of this Act, the Administrator of Small Business Administration shall issue such rules as are necessary to carry out section 29 of the Small Business Act (15 U.S.C. 656), as amended by this Act, and ensure that a period of public comment for such rules is not less than 60 days.
		
	Passed the House of Representatives October 21, 2019.Cheryl L. Johnson,Clerk
